DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 15 Nov 2021.

Amendments Received
Amendments to the claims were received and entered on 2 Feb 2022.

Priority
In this action, all claims are examined as though they had an effective filing date of 2 Feb 2022.  As explained below, all claims recite subject matter that is not supported by the originally-filed disclosure, and that was first presented in the amendment of 2 Feb 2022.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Status of the Claims
Canceled: 3, 6, 10, 12–14, 17, 18 and 20
Examined herein: 1, 2, 4, 5, 7–9, 11, 15, 16, 19 and 21–27


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 5, 7–9, 11, 15, 16, 19 and 21–27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "performing a post training process including presenting results of the training process using at least one using at least one display configured to show changes in scores, from before and after the training process, indicative of the correlations of brain activities calculated by said at least one process to a doctor".  Similar limitations are recited in claims 8 and 25.  The claim does not distinctly claim the subject matter of the invention.
The limitation parses as follows.  A post training process is performed.  That process includes presenting results of the training process to a doctor.  At least one display is used in the presenting.  The adjectival phrase "configured to show changes in scores, from before and after the training process, indicative of the correlations of brain activities calculated by said at least one process" describes a characteristic of the display.  Displays of the type indicated by the plain meaning of this claim term, and by the use of the term "display" in the specification (¶ 0077), are "configured to show" any kind of information, including the recited "changes in scores".  So it is not clear whether the claim element "at least one display configured to show changes in scores, from before and after the training process, indicative of the correlations of brain activities calculated by said at least one process" should be interpreted as describing the structure of the display, or should be interpreted as further limiting the "results of the training process" that are presented.

None of the dependent claims remedies this deficiency, so they are likewise rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 5, 7–9, 11, 15, 16, 19 and 21–27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "performing a post training process including presenting results of the training process using at least one using at least one display configured to show changes in scores, from before and after the training process, indicative of the correlations of brain activities calculated by said at least one process to a doctor".  Similar limitations are recited in claims 8 and 25.
The specification describes "post-training brain activities in the resting state are measured in accordance  with the flowchart of Fig. 16" (¶ 0218), but does not describe "presenting results of the training process" as part of this post-training procedure.

The originally-filed disclosure therefore does not adequately support the claimed subject matter.
None of the dependent claims remedies this deficiency, so they are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7–9, 11, 15, 16, 19 and 21–27 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to 
Mathematical concepts recited in the claims include "a discriminator that serves as a biomarker for a target resting brain state", "signals representing functional brain activities in a plurality of prescribed regions of the first subject's brain for a predefined time period while the first subject is in a resting state", "calculating … correlations of brain activities from among said plurality of prescribed regions …", "calculating a reward value in accordance with a degree of similarity of said calculated correlations …", "a magnitude of said calculated reward value", "extracting a contraction expression …" and "generating said discriminator by sparse logistic regression …".
Steps of evaluating, analyzing or organizing information recited in the claims include "signals indicative of brain activities in a resting state at a plurality of prescribed regions in a brain of a first subject".
Steps of organizing human activity include "instructing the first subject to concentrate".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: an "apparatus" including "a brain activity detecting device", "a storage device" and "at least one processor" that implement the abstract idea, "presenting a visual stimulus corresponding to or indicative of a magnitude of said calculated reward value" and "at least one display".  Claim 8 recites the non-abstract elements of a "system" that comprises the same components as the "apparatus" of claim 1, and is used to implement the same abstract ideas.  The claims do not describe any specific computational steps by which the apparatus or carries out the abstract idea, nor do they provide any details of how specific structures of the apparatus are used to implement these functions.  The claims state nothing more than that a generic apparatus 
Claim 25 recites the additional non-abstract elements of "time-sequentially measuring brain activity signals" and "presenting a visual stimulus". Adding the step of "measuring brain activity signals" to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of "measuring brain activity signals" does not impose any meaningful limits on how the step of brain signal measurement is performed.  Hence, this step constitutes insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  And "presenting a visual stimulus" is merely outputting the result of the abstract idea, which is quintessential insignificant extrasolution activity.  These additional steps do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

As explained above, the generic steps of measuring brain activity signals and presenting a visual stimulus constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. brain activity measurement).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 19 Oct 2021, Applicant asserts that "the independent claims have been amended to effect a particular treatment or prophylaxis for a disease or medical condition, specifically executing a decoded neurobiofeedback training process" (p. 14).
i.e. "a visual stimulus") to the subject about how well the subject is performing a test.  This provision of information is the full extent of the "decoded neurofeedback training process" recited in the preamble of the claims.
Providing evaluative feedback is related to, and useful within the field of, effecting therapy.  But it is not a therapy itself.  By way of analogy, measuring white blood cell counts is valuable for evaluating the efficacy of an antiviral therapy, but counting WBCs is not an antiviral therapy.  Similarly, the instant invention measures how well a subject's brain activity matches a target brain activity pattern to evaluate how well the subject is training their brain activity, but evaluating the brain activity is not the training/treatment regimen itself.  The only function of the system that is related to therapy is "instructing the first subject to concentrate"; the patient, not the system, performs the therapeutic action of concentrating.  Hence, the claimed "decoded neurofeedback training process" does not qualify as "a particular treatment or prophylaxis", and thus the claims do not integrate the abstract idea into a practical application.
The arguments are therefore unpersuasive, so the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 19, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, et al. (US 2013/0034277); deCharms (US 2002/0103429) and Broyd, et al. (Neuroscience and Biobehavioral Reviews 2009).
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
Claim 1 is directed to a system comprising:
(i)	"a brain activity detecting device …"
(ii)	"a storage device for storing information that specifies a discriminator"; the additional description of how the discriminator is generated (i.e. "from signals measured in i.e. "executing a discrimination of a target attribute …") does not impose any structural limitations on the storage device itself
(iii)	"at least one processor configured to …"
(a)	"time-sequentially measuring, using the brain activity detecting device, signals representing functional brain activities …"
(b)	"calculating, from the time-sequentially measured signals, correlations of brain activities …"
(c)	"calculating a reward value …"
(d)	"presenting a visual stimulus …"
(e)	"repeating the steps (a)–(d) …"
(f)	"repeating performance of the connectivity neurofeedback process over a plurality of days"
(g)	"presenting results of the training process"; the information that is displayed is nonfunctional descriptive material, and the person to whom it is displayed is a nonlimiting intended use, so the further description of this presentation step does not patentably distinguish the invention from the art
With respect to claim 1, Cecchi teaches a method of modeling, classifying and predicting brain activity from brain imaging data, comprising:
(i)	fMRI data obtained from a subject when the subject is performing a task, and when the subject is not performing the task (0059–0061)
(ii)	"a storage system comprising databases" (0026); "the model builder module generates model coefficients … which are stored in the database" (0027); the model is used for classification and/or prediction of a patient state (0052–0053), which constitutes being a "biomarker" of the patient state; "the different groups or classes may include, e.g., 
(iii)	a processor that implements the data processing procedure (0072), which comprises
(a)	acquiring "raw spatio-temporal datasets that are acquired by fMRI time series scans" (0026); "fMRI, for example, measures the hemodynamic response … related to neural activity in the brain or spinal cord of humans or other animals. … The local hemodynamic response to this oxygen utilization is an increase in blood flow to regions of increased neural activity" (0022)
(b)	a "full spatio-temporal model represents brain activity that occurs in all regions of the subject's brain in response to the subject performing the given task" (0006); "a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059); the model can be based on information from the subject, or from other subjects associated with particular classes (0057); "the dimensionality of the full brain model may be reduced by eliminating weak links between voxel in the node graph" (0049)
(c)	"an auto-regressive model can be used to predict the future time course of activities in different brain voxels" (0059); "the predicted brain activity can then be machine interpreted to provide real-time biofeedback to the target subject being scanned based on the predicted future brain activity" (0061); "the biofeedback may be provided to the subject based on the predicted future brain sic] of similarity of said calculated correlations to target correlations corresponding to said target attribute"
(d)	"corrective biofeedback can be provided to the subject, such as a light or a sound" (0061); the system also includes "one or more mechanisms for providing results associated with the processing unit (for example, display or printer)" (0072)
(e,f)	the process of analyzing brain activity and providing corrective feedback can be repeated (0061)
(g)	outputting information to a workstation with a display (0072)
The only element of claim 1 that Cecchi does not teach is the "brain activity detecting device".  Cecchi teaches a "spatio-temporal dataset", which constitutes "signals indicative of brain activities in a resting state at a plurality of prescribed regions in a brain of a first subject", but does not actually teach the "device" that detects these signals.
deCharms teaches a system that acquires, analyzes and classifies imaging data from a brain, comprising:
(i)	a scanner that detects fMRI activity (0189; 100 @ Fig. 1)
(ii)	computer storage (0284)
(iii)	a processor and software that implements the data processing procedure (0015), which includes
(a)	"a series of reference scans collected during one or more background or rest conditions" (0465)

(c)	"calculating activation metrics for activity measured for one or more regions of interest during each of several behaviors in a first subject; and comparing a set of calculated activation metrics corresponding to the set of behaviors and selecting a first subset of the activation metrics and their corresponding behaviors having a superior activation of the one or more regions of interest in that first subject; at a later time: (a) having a second subject perform a behavior adapted to selectively activate one or more regions of interest in the first subject; and (b) optionally communicating information to the second subject based on the measured brain activity in the first subject. …  In another variation, the first subject and the second subject are different subjects" (0059); "the present invention may be applied to any disease or condition involving inappropriate activity in one or more discretely localized brain region" (0192)
(d)	"a display adapted to be viewable by the subject while brain activity measurements are being taken" (0015); "data obtained and processed from an fMRI or another physiological activity measurement apparatus may be presented in substantially real time" (0317–0320); "these display [sic] may all be used to inform a subject of their physiological activation" (0320); "another type of display panel is a Reward information panel" (0544)
(e,f)	repeating the trials in one or more blocks, multiple blocks in one or more sessions, and multiple sessions on one or more days (0423)
(g)	presenting information on a computer with a display (220 @ Fig. 4) that is separate from the display for the subject (210 @ Fig. 4)

Neither Cecchi nor deCharms teaches that the resting state is a "default mode network" (see specification ¶ 0013).
Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).  Broyd further teaches that "atypical patterns of DMN [default mode network] activity are apparent in a number of mental disorders, and are typically characterised by dysfunction of introspective mental processes" (p. 287 § 3.4) and that "the DMN may prove valuable in differential diagnosis, and provide an opportunity through which new and existing treatments may be explored" (p. 293 § 5.5).
Broyd teaches that the default mode network differs between healthy subjects and subjects with a mental disorder.  Cecchi teaches a system that teaches a subject to mimic desired brain activities by measuring the subject's brain activity using fMRI, comparing the subject's activity to a desired activity pattern, and providing the subject with feedback about how closely the subject's brain activity matches the desired activity pattern; this system can advantageously be used for therapeutic purposes.  So in combination, Cecchi, deCharms and Broyd teach a system in which the desired brain activity pattern is the default mode network of a healthy subject, and the patient being treated learns to mimic the default node network of the healthy patient; i.e. the system "affect[s] biological changes in a first subject's resting brain functioning".

With respect to claims 21 and 22, Cecchi teaches that the functions can be distributed among computers in a network in any manner (0066, 0072), and deCharms teaches that the method can be implemented using "one or more processors" (0015).
With respect to claim 26, Cecchi teaches that the fMRI data include recordings of periods when the subject is performing a task, and is not performing the task (0059–0061).  deCharms teaches that the fMRI data include data from rest periods and task periods (0338).  Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the brain "scanner" of deCharms with the brain image analysis system of Cecchi, because such a scanner is necessary to generate the brain image data needed by the system of Cecchi in the first place.  Given the similarities between the brain imaging and analysis systems of Cecchi and deCharms in the first place, said practitioner would have readily predicted that the combination would successfully result in a system that acquires and analyzes brain fMRI data from a subject, uses a discriminator that identifies correlations between regions of interest in the brain and reward values, and presents information indicative of the reward values to the subject.
Said practitioner also would have been motivated to use the system of Cecchi and deCharms to train a subject to generate brain activity that mimics the default mode network (i.e. "resting state") of a 
The inventions are therefore prima facie obvious.

Claims 8, 9, 11, 15, 16, 23, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, et al. (US 2013/0034277); deCharms (US 2002/0103429); Hardoon, et al. (Machine Learning 2011); Yamashita, et al. (NeuroImage 2008); and Broyd, et al. (Neuroscience and Biobehavioral Reviews 2009).
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
Claim 8 is directed to a system comprising (NB: the limitations are indexed differently below than they are in the claim):
(a)	"a brain activity detecting device …"
(b)	"a storage device for storing information that specifies a discriminator"
(c)	"one or more processors … configured to"
(i)	"generate said discriminator from signals measured in advance …"; "said discriminator is configured to perform discrimination of a disease label indicating whether said first subject is health or a patient of a mental disorder"
(ii)	"extract[] a contraction expression …"

(iv)	"time-sequentially measuring, using the brain activity detecting device, signals representing functional brain activities …"
(v)	"calculating, from the time-sequentially measured signals, correlations of brain activities …"
(vi)	"calculating a reward value …"
(vii)	"presenting a visual stimulus …"
(viii)	"repeating the steps (a)–(d) …"
(ix)	"repeating performance of the connectivity neurofeedback process over a plurality of days"
(x)	"presenting results of the training process"; the information that is displayed is nonfunctional descriptive material, and the person to whom it is displayed is a nonlimiting intended use, so the further description of this presentation step does not patentably distinguish the invention from the art
With respect to claim 8, Cecchi teaches a method of modeling, classifying and predicting brain activity from brain imaging data, comprising:
(a)	—
(b)	"a storage system comprising databases" (0026)
(c)	a processor that implements the data processing procedure (0072), which comprises
(i)	generating a mathematical model that correlates fMRI data from multiple subjects with mental or cognitive states of those subjects (0024–0025, 0029–0030), and that can be used for classification and/or prediction of those mental or cognitive states from subsequent fMRI measurements (0052–0053), which 
(ii)	"a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059)
(iii)	—
(iv)	acquiring "raw spatio-temporal datasets that are acquired by fMRI time series scans" (0026); "fMRI, for example, measures the hemodynamic response … related to neural activity in the brain or spinal cord of humans or other animals. … The local hemodynamic response to this oxygen utilization is an increase in blood flow to regions of increased neural activity" (0022)
(v)	a "full spatio-temporal model represents brain activity that occurs in all regions of the subject's brain in response to the subject performing the given task" (0006); "a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059); the model can be based on information from the subject, or from other subjects associated with particular classes (0057); "the dimensionality of the full brain model may be reduced by eliminating weak links between voxel in the node graph" (0049)
sic] of similarity of said calculated correlations to target correlations corresponding to said target attribute"
(vii)	"corrective biofeedback can be provided to the subject, such as a light or a sound" (0061)
(viii,ix)	the process of analyzing brain activity and providing corrective feedback can be repeated (0061)
(x)	outputting information to a workstation with a display (0072)
Cecchi does not teach is the "brain activity detecting device".  Cecchi teaches a "spatio-temporal dataset", which constitutes "signals indicative of brain activities in a resting state at a plurality of prescribed regions in a brain of a first subject", but does not actually teach the "device" that detects these signals.
deCharms teaches a system that acquires, analyzes and classifies imaging data from a brain, comprising:
(a)	a scanner that detects fMRI activity (0189; 100 @ Fig. 1)
(b)	computer storage (0284)
(c)	a processor and software that implements the data processing procedure (0015), which includes

(ii)	—
(iii)	—
(iv)	"a physiological correlation map indicating the brain areas activated by a trial and showing the region of interest" (0319)
(v)	"calculating activation metrics for activity measured for one or more regions of interest during each of several behaviors in a first subject; and comparing a set of calculated activation metrics corresponding to the set of behaviors and selecting a first subset of the activation metrics and their corresponding behaviors having a superior activation of the one or more regions of interest in that first subject; at a later time: (a) having a second subject perform a behavior adapted to selectively activate one or more regions of interest in the first subject; and (b) optionally communicating information to the second subject based on the measured brain activity in the first subject. …  In another variation, the first subject and the second subject are different subjects" (0059); "[a] type of activity metric that may be computed is a correlation metric. Correlation metrics can be computed that correspond to the correlation between the activity of two voxels, or two regions of interest over time" (0485)
(vi)	"determining when the one or more activity metrics satisfy a predetermined condition; and communicating a performance reward to the subject" (0040)
(vii)	"these display [sic] may all be used to inform a subject of their physiological activation" (0320); "another type of display panel is a Reward information panel" (0544)

(x)	presenting information on a computer with a display (220 @ Fig. 4) that is separate from the display for the subject (210 @ Fig. 4)
Cecchi teaches that a brain activation model can be reduced (i.e. the number of features contracted by excluding irrelevant features), but neither Cecchi nor deCharms teaches that "said contraction expression corresponds to non-diagonal elements being sparsely extracted based on a result obtained by regularized canonical correlation analysis …".
Hardoon teaches sparse canonical correlation analysis (SCCA), which includes a regularization term (p. 336, eqn. 4); i.e. it is a "regularized canonical correlation analysis".  Hardoon teaches that SCCA "uses as few relevant features as possible to explain as much correlation as possible" (mid. of p. 332), and that one of the problems to which it can be applied is selecting relevant voxels from fMRI data that are correlated with stimuli (mid. of p. 334).  Because SCCA maximizes the correlation between paired variables (p. 331 § 1), it operates "with respect to non-diagonal elements of correlation matrix [sic]", and when applied to the problem of identifying relevant voxels in fMRI data, the correlation matrix is a "correlation matrix of brain activities at [a] plurality of prescribed regions of [] subjects and [] attributes of [the] subjects", these being the paired variables.  The relevant voxels or features identified by SCCA "correspond[] to non-diagonal elements being sparsely extracted".
None of Cecchi, deCharms or Hardoon teaches "generating said discriminator by a sparse logistic regression on the extracted contraction expression …".
Yamashita teaches performing sparse logistic regression (SLR) on fMRI data to classify fMRI activation patterns (Abstract).  Yamashita teaches that "SLR provides a robust method for fMRI decoding and can also serve as a stand-alone tool for voxel selection" (Abstract).  Yamashita uses "automatic i.e. voxels) that are relevantly correlated with the brain activities (p. 1416 § "Automatic relevance determination").
None of Cecchi, deCharms, Hardoon or Yamashita teaches that the resting state is a "default mode network" (see specification ¶ 0013).
Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).  Broyd further teaches that "atypical patterns of DMN [default mode network] activity are apparent in a number of mental disorders, and are typically characterised by dysfunction of introspective mental processes" (p. 287 § 3.4) and that "the DMN may prove valuable in differential diagnosis, and provide an opportunity through which new and existing treatments may be explored" (p. 293 § 5.5).
Broyd teaches that the default mode network differs between healthy subjects and subjects with a mental disorder.  Cecchi teaches a system that teaches a subject to mimic desired brain activities by measuring the subject's brain activity using fMRI, comparing the subject's activity to a desired activity pattern, and providing the subject with feedback about how closely the subject's brain activity matches the desired activity pattern; this system can advantageously be used for therapeutic purposes.  So in combination, Cecchi, deCharms and Broyd teach a system in which the desired brain activity pattern is the default mode network of a healthy subject, and the patient being treated learns to mimic the default node network of the healthy patient; i.e. the system "affect[s] biological changes in a first subject's resting brain functioning".
With respect to claim 9, deCharms teaches that the scanner can include multiple sets of RF coils (i.e. "measuring devices") to scan several subjects simultaneously (0759), and Cecchi (0058), deCharms (0207) and Yamashita (p. 1419 § "Data acquisition") all teach generating the fMRI activation model using data from a plurality of subjects.

With respect to claim 15, Cecchi teaches that the classifier can be train to distinguish between diseased and normal brain states (0031).
With respect to claim 16, Hardoon teaches that the regularization is L1 regularization (p. 336, eqn. 4).
With respect to claims 23 and 24, Cecchi teaches that the functions can be distributed among computers in a network in any manner (0066, 0072), and deCharms teaches that the method can be implemented using "one or more processors" (0015).
With respect to claim 27, Cecchi teaches that the fMRI data include recordings of periods when the subject is performing a task, and is not performing the task (0059–0061).  deCharms teaches that the fMRI data include data from rest periods and task periods (0338).  Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the brain "scanner" of deCharms with the brain image analysis system of Cecchi, because such a scanner is necessary to generate the brain image data needed by the system of Cecchi in the first place.  Given the similarities between the brain imaging and analysis systems of Cecchi and deCharms in the first place, 
Prior to the time of invention, said practitioner also would have been motivated to modify the method of Cecchi and deCharms to use SLR, as taught by Yamashita, to generate the autoregressive classification model, because Yamashita teaches that SLR is an advantageous method for classification of fMRI data.  Said practitioner would have been further motivated to modify the method of Yamashita to use SCCA, as taught by Hardoon, to select the relevant features in the SLR model, because Hardoon teaches that SCCA is an advantageous feature selection algorithm for fMRI data.  Given that all of these references are directed to selecting features from fMRI data and generating feature-reduced classifiers, said practitioner would have readily predicted that the modifications would successfully result in a method of analyzing fMRI data using a SLR model having features selected by SCCA.
Said practitioner also would have been motivated to use the system of Cecchi, deCharms, Yamashita and Hardoon to train a subject to generate brain activity that mimics the default mode network (i.e. "resting state") of a healthy subject, because Broyd teaches that the default mode networks of healthy subjects differ from those of subjects with mental disorders, and that this difference can serve as the basis for a therapeutic treatment.  Given that both Cecchi and deCharms teach that the systems can be used to differentiate between healthy and diseased subjects, and that they can further be used therapeutically to train subjects to mimic the brain patterns of healthy subjects, said practitioner would have readily predicted that the combination would result in a system that can be used to train a subject, who has a mental disorder, to mimic the brain activity patterns of the default mode network in a healthy subject.
The invention is therefore prima facie obvious.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, et al. (US 2013/0034277); Yamashita, et al. (NeuroImage 2008); Hardoon, et al. (Machine Learning 2011); and Broyd, et al. (Neuroscience and Biobehavioral Reviews 2009).
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
Claim 25 is directed to a method comprising:
(i)	"generating a discriminator, that serves as a biomarker for a target resting brain state, from brain activity signals …"
(ii)	"storing information that specifies a discriminator …"
(iii)	"performing a connectivity neurofeedback process … by"
(a)	"time-sequentially measuring brain activity signals …"
(b)	"calculating, from the time-sequentially measured signals, correlations …"
(c)	"executing a discriminator …"; "said discriminator is configured to perform discrimination of a disease label indicating whether said first subject is health or a patient of a mental disorder"
(d)	"calculating a reward value …"
(e)	"presenting a visual stimulus …"
(f)	"repeating steps (a)–(e) a predefined number of times"
(g)	"repeating performance of the connectivity neurofeedback process over a plurality of days"
(h)	"presenting results of the training process"; the information that is displayed is nonfunctional descriptive material, and the person to whom it is displayed is a 
Cecchi teaches a method of modeling, classifying and predicting brain activity from brain imaging data, comprising:
(i)	generating a mathematical model that correlates fMRI data from multiple subjects with mental or cognitive states of those subjects (0024–0025, 0029–0030), and that can be used for classification and/or prediction of those mental or cognitive states from subsequent fMRI measurements (0052–0053), which constitutes being a "biomarker" of the patient state; one of the mental states can be "healthy brain vs. diseased brain classes" (0031); "a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059); the model can be based on information from the subject, or from other subjects associated with particular classes (0057); "the dimensionality of the full brain model may be reduced by eliminating weak links between voxel in the node graph" (0049)
(ii)	storing the model in a storage system (0026–0027)
(iii)	providing real-time therapeutic biofeedback (0061) by a method comprising
(a)	obtaining fMRI data from a subject (0052)
(b)	using the mathematical model to determine the similarity between the fMRI data from the subject and fMRI data from other subjects in various classes (0056)

(d)	based on the classification, "an auto-regressive model can be used to predict the future time course of activities in different brain voxels" (0059); "the predicted brain activity can then be machine interpreted to provide real-time biofeedback to the target subject being scanned based on the predicted future brain activity" (0061); "the biofeedback may be provided to the subject based on the predicted future brain activity to provide an indication to the subject of the predicted future brain activity of the subject" (0007), so it constitutes "a reward value in accordance with a degree of similarity of said calculated correlations to target correlations corresponding to said target attribute"
(e)	"corrective biofeedback can be provided to the subject, such as a light or a sound" (0061)
(f,g)	the process of analyzing brain activity and providing corrective feedback can be repeated (0061)
(h)	outputting information to a workstation with a display (0072)
Cecchi does not teach that "said generating and discriminator includes performing sparse logistic regression on a contraction expression …".
Yamashita teaches performing sparse logistic regression (SLR) on fMRI data to classify fMRI activation patterns (Abstract).  Yamashita teaches that "SLR provides a robust method for fMRI decoding and can also serve as a stand-alone tool for voxel selection" (Abstract).  Yamashita uses "automatic relevance determination" to identify features (i.e. voxels) that are relevantly correlated with the brain 
Hardoon teaches sparse canonical correlation analysis (SCCA), which includes a regularization term (p. 336, eqn. 4); i.e. it is a "regularized canonical correlation analysis".  Hardoon teaches that SCCA "uses as few relevant features as possible to explain as much correlation as possible" (mid. of p. 332), and that one of the problems to which it can be applied is selecting relevant voxels from fMRI data that are correlated with stimuli (mid. of p. 334).  Because SCCA maximizes the correlation between paired variables (p. 331 § 1), it operates "with respect to non-diagonal elements of correlation matrix [sic]", and when applied to the problem of identifying relevant voxels in fMRI data, the correlation matrix is a "correlation matrix of brain activities at [a] plurality of prescribed regions of [] subjects and [] attributes of [the] subjects", these being the paired variables.  The relevant voxels or features identified by SCCA "correspond[] to non-diagonal elements being sparsely extracted".
None of Cecchi, Hardoon or Yamashita teaches that the resting state is a "default mode network" (see specification ¶ 0013).
Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).  Broyd further teaches that "atypical patterns of DMN [default mode network] activity are apparent in a number of mental disorders, and are typically characterised by dysfunction of introspective mental processes" (p. 287 § 3.4) and that "the DMN may prove valuable in differential diagnosis, and provide an opportunity through which new and existing treatments may be explored" (p. 293 § 5.5).
Broyd teaches that the default mode network differs between healthy subjects and subjects with a mental disorder.  Cecchi teaches a system that teaches a subject to mimic desired brain activities by measuring the subject's brain activity using fMRI, comparing the subject's activity to a desired activity i.e. the system "affect[s] biological changes in a first subject's resting brain functioning".
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Cecchi to use SLR, as taught by Yamashita, to generate the autoregressive classification model, because Yamashita teaches that SLR is an advantageous method for classification of fMRI data.  Said practitioner would have been further motivated to modify the method of Yamashita to use SCCA, as taught by Hardoon, to select the relevant features in the SLR model, because Hardoon teaches that SCCA is an advantageous feature selection algorithm for fMRI data.  Given that all of these references are directed to selecting features from fMRI data and generating feature-reduced classifiers, said practitioner would have readily predicted that the modifications would successfully result in a method of analyzing fMRI data using a SLR model having features selected by SCCA.
Said practitioner also would have been motivated to use the system of Cecchi, Yamashita and Hardoon to train a subject to generate brain activity that mimics the default mode network (i.e. "resting state") of a healthy subject, because Broyd teaches that the default mode networks of healthy subjects differ from those of subjects with mental disorders, and that this difference can serve as the basis for a therapeutic treatment.  Given that Cecchi teaches that the systems can be used to differentiate between healthy and diseased subjects, and that it can further be used therapeutically to train subjects to mimic the brain patterns of healthy subjects, said practitioner would have readily predicted that the 
The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 2 Feb 2022, Applicant asserts that "since Cecchi, deCharms and Broyd each fail to disclose or suggest performing [steps of the claims] as claimed, no combination of these three references could reasonably be found to disclose or suggest said elements" (p. 19).
This argument is based on an unreasonable standard for establishing obviousness.  "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually" (MPEP 2145 § IV).  In this instance, Applicant has attacked the references individually.  While the examiner acknowledges and generally agrees with Applicant's assessment of how each reference differs from the claimed invention (Reply, pp. 15–19), the arguments fail to address how the teachings of the references have been combined in the manner described by the examiner in the rationale.
Specifically, even though "nowhere in Broyd is there any disclosure of suggestion of using a neurofeedback training process as a therapy for any of these mental disorders" (Reply, p. 19), as explained above, both Cecchi and deCharms teach neurofeedback training as therapy for mental disorders.  Because Broyd teaches a beneficial target brain state (the DMN of a disorder-free person), i.e. "neurofeedback"), the combination of these references teaches the contested limitations.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631